DETAILED ACTION
Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 10, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the first scanning line being connected to a control terminal of the sampling transistor;…a plurality of signal lines, and the signal line being connected to a first terminal of the sampling transistor, wherein the first and the second scanning lines are located in a first interconnection layer, the signal line is located in a second interconnection layer, the first and the second scanning lines extend in a first direction, the signal line extends in a second direction perpendicular to the first direction, and the first interconnection layer is located between the substrate and the second interconnection layer in combination with the remaining limitations called for in claim 10.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 10. Therefore, claim 10 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 11-19 are also allowed as they depend from an allowed base claim.
With respect to claim 20, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the first scanning line being connected to a control terminal of the sampling transistor;… a plurality of signal lines, and the signal line being connected to a first terminal of the sampling transistor, wherein the first and the second scanning lines are located in a first interconnection layer, the signal line is located in a second interconnection layer, the first and the second scanning lines extend in a first direction, the signal line extends in a second direction perpendicular to the first direction, and the first interconnection layer is located between the substrate and the second interconnection layer in combination with the remaining limitations called for in claim 20.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 20. Therefore, claim 20 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 21-29 are also allowed as it depends from an allowed base claim.
The closest prior art, Ota et al. (JP2016-053641) disclose a pixel unit (Pe) which is configured with a plurality of pixel circuits arranged in a matrix, each of the pixel circuits including a light emitting element and a driving circuit for driving the light emitting element ([0085]); scanning lines (22/27/28) (Fig. 22) which are interconnections connected to the respective pixel circuits and are provided to extend in a first direction and correspond to respective rows of a plurality of the pixel circuits; and signal lines which are interconnections connected to the respective pixel circuits and are provided to extend in a second direction orthogonal to the first direction and correspond to respective columns of a plurality of the pixel circuits (Fig. 22), wherein one of the scanning lines and the signal lines, provided for the one pixel circuit, which is larger in number is positioned in a lower-level interconnection layer, and an electrode of a capacitance element (CA2) included in the driving circuit is positioned in the interconnection layer in which either the scanning lines or the signal lines are provided (Fig. 22).
Ota et al. does not anticipate or render obvious over the prior art the limitations as recited in claims 10-29.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 2, 2022